Case: 22-50169     Document: 00516529775         Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 22-50169                      November 1, 2022
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Normando Eligio Esquivel-Ontiveros,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-898-1


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Normando Eligio Esquivel-Ontiveros appeals his guilty plea
   conviction and sentence for illegal reentry after deportation under 8 U.S.C.
   § 1326(a) and (b)(2). On appeal, he argues that the recidivism enhancement
   in § 1326(b) is unconstitutional because it permits a sentence above the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50169     Document: 00516529775          Page: 2   Date Filed: 11/01/2022




                                   No. 22-50169


   otherwise-applicable statutory maximum established by § 1326(a), based on
   facts that are neither alleged in the indictment nor found by a jury beyond a
   reasonable doubt. Esquivel-Ontiveros acknowledges that this argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   seeks to preserve it for possible Supreme Court review. Accordingly, he has
   filed an unopposed motion for summary disposition.
          We have held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Esquivel-Ontiveros is correct
   that his argument is foreclosed. Because his position “is clearly right as a
   matter of law so that there can be no substantial question as to the outcome
   of the case,” summary affirmance is proper. Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, Esquivel-Ontiveros’s motion for summary disposition is
   GRANTED, and the judgment of the district court is AFFIRMED.




                                          2